DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 12/29/2021.
Claims 1, 12, 16 and 17 have been amended.
Claim 13 has been cancelled.
Claims 5-11 have been withdrawn.
Claims 1-12, and 14-20 are currently pending (with claims 5-11 withdrawn) and claims 1-4, 12, and 14-20 have been examined.
The previous 112(b) rejections of claim 1 is hereby withdrawn due to Applicant’s amendments to the claims.  Claim 12 stands rejected under 112(b) for the same reasons in the non-final rejection mailed 08/30/2021 and repeated below.
This action is FINAL.

Allowable Subject Matter
Claims 1-4 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 01/13/2022 and 02/15/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant’s arguments, see page 9, filed 12/29/2021, with respect to claims 12-20 rejected under 35 USC 101 have been fully considered and are persuasive.  The 101 rejections of claims 12-20 has been withdrawn. 
Applicant's arguments filed 12/29/2021 with regards to claims 12-20 rejected under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues #1:
The Office Action includes a rejection to claims 12-20 as not being patentable over Nagasundaram (20150112870) in view of Dryer (20120290376). Applicant respectfully requests reconsideration. Dryer appears to teach the addition of a merchant identifier and a payment method as part of a single use token. However, paragraphs 16 and 54 do not mention "merchant-selected protocols associated with purchaser-selected payment source identifiers". Rather, Dryer appears to merely include a merchant identifier and a payment method in the single use authorization token. 

In any event, claim 12 has been amended to recite the limitations of claim 13. 
The Office Action also includes a rejection to claim 13 as not being patentable over Nagasundaram in view of Dryer in view of Fuentes (20120030047). Applicant respectfully requests reconsideration. 

The inclusion of the limitations of cancelled claim 13 into claim 12 further accentuates that the "merchant-selected protocols" are associated with "purchaser-selected payment sources". As such, the "merchant-selected protocols" are more than merely adding the merchant identifier and a payment method to a single use token. 

Fuentes does not cure this deficiency, and therefore the combination of Nagasundaram in view of Dryer in view of Fuentes does not teach all the elements of revised claim 12. Specifically, neither Nagasundaram, nor Dryer, nor Fuentes teach allowing a merchant system to participate in the selection of a token protocol in response to a purchaser-selected payment source. Since claims 14-20 are dependent upon revised claim 12, these claims are also patentable over the combination of Nagasundaram, Dryer and Fuentes and for at least that reason. 
 
Reconsideration and withdrawal of all rejections under 35 U.S.C. 103 are respectfully requested.

Examiners response:
The Examiner respectfully disagrees, with respect to the merchant-selected protocols, applicant’s specification in [0053] describes the protocols as “For example, at the time of a transaction, both the user of a device 110 and a merchant system 130 may agree one or more types, modes, or protocols of payment(s) to be used (e.g. credit, debit, cash bank transfer, loyalty point redemption, including one or more specific accounts associated with each such type of payment), and identifier(s) associated with the selected protocol can be transmitted to the trusted platform server 120.”   Dryer discloses that the authorization data and tokens may include acceptable forms or types of electronic payments, as in accepted by the merchant, akin to the merchant-selected protocols, as further evident in [0051].  In Dryer the authorization data and the credit card/payment data are utilized to verify the payment data is correct based on the accepted forms of payment. With regards to the protocols being associated with a purchaser-selected payment source identifier, one having ordinary skilled in the art would recognize that the payment method for completing a transaction would be purchaser selected, further, Dryer discloses a user selecting the payment option in [0052].   The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the select merchant token" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-20 are rejected under 35 USC 112(b) by virtue of being dependent on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram, et al. (US Patent Application Publication 20150112870), “Nagasundaram” in view of Dryer, et al. (US Patent Application Publication 20120290376), “Dryer” in view of Fuentes, et al. (US Patent Application Publication 20120030047), “Fuentes”.
As per claim 12 Nagasundaram discloses:
A networked payment authorization management system comprising: see fig. 1, [0007]
at least one network communication system; [0035]
at least one data processor; and [0144]
at least one persistent memory device, the at least one persistent memory device comprising stored, machine-interpretable instructions which when executed by the at least one data processor configure the at least one data processor to: [0144]
receive from a merchant transaction management system, using the at least one network communication system, a select merchant token confirmation request, the select merchant token confirmation request comprising data representing at least: wherein the token subscriber is the merchant transaction management system [0122-0124] At step 402, the token subscriber computer 130 may create a token verification request…At step 403, the token subscriber computer 130 may send the token verification request to the token verifier computer 160.
one or more merchant-selected purchaser identifiers; and wherein the Examiner is interpreting the loyalty account identifier inserted by the merchant to be akin to the merchant-selected purchaser identifiers [0029], [0033], [0052], [0141-0142] The merchant computer 130 may utilize the information to generate an updated transaction token 520 including updated data fields 522. The updated data field 522 may include additional contextual information or value-added services data that may be used by other entities within the transaction processing system…While FIG. 5 shows a merchant computer generating a derived token, note that any entity involved in the transaction may be capable of generating a derived token and/or updated transaction token…For example, a merchant may update a transaction token to include value-added information that may be used by other entities in the transaction processing system. For instance, a transaction token may have an optional data field which a merchant may use to include a coupon or loyalty account identifier.
return, using the at least one network communication system, a select merchant payment token to the merchant transaction management system; [0134] At step 407, the token verifier computer 160 may then send the token verification response message including a status of the transaction token to the token subscriber computer 130. The token verification response may include any information that allows the token subscriber to determine the relevant transaction token associated with the verification result. Additionally, the token verification response message may include the transaction token, and thus any other contextual information that may be obtained from the transaction token format may be retrieved upon receiving the token response message and utilized for further authentication by the token subscriber.
receive, from the merchant transaction management system or a purchaser communication device, a select payment token transaction request data set associated with a transaction between the merchant transaction management system and the purchaser communication device, the select payment token transaction request data set comprising the select merchant payment token; and see fig. 1, [0188] Steps 726 to 740 comprise the transaction utilizing the transaction token until completion. At steps 726 through 728, the validated transaction token may be sent from the merchant computer 130 to the token issuer computer 160 via the acquirer computer 140 and the payment network computer 150. At each step, any amount of potential processing may be accomplished by each entity before passing the transaction token on for processing. For example, the same amount of processing completed by the merchant computer in steps 714 and 715 could be completed by the acquirer computer and/or the payment network computer.
process payment for the transaction using the select merchant token. [0190] At step 730, the real account information determined by the token issuer computer 160 may be sent to the payment network computer 150 to allow for processing of the transaction associated with the transaction token. In some embodiments, the token issuer computer may interface directly with the account issuer computer 170 as well.
Nagasundaram does not expressly disclose the following, Dryer, however discloses:
receive from a merchant transaction management system, using the at least one network communication system, a select merchant token confirmation request, the select merchant token confirmation request comprising data representing at least: [0016], [0051-0054] According to one embodiment, the authorization token 170 as generated by the merchant's electronic payment device 120 is transmitted to the cloud wallet server 140 through the mobile communication device 140. In other embodiments, the payment application 123 executing on the electronic payment device 120 or the mobile wallet application 113 executing on the mobile communication device 110 transforms or encodes the merchant-generated authorization token… In a single or multiple embodiments, authorization data or tokens that embody or are encoded with transaction data may be encoded with one or more or all of a merchant identification, a transaction identification, a transaction amount, and accepted forms or types of electronic payment. Encoding authorization data or utilizing additional data in this manner provides additional security and assurances to the parties involved in the transaction that the payment processing involves the correct consumer and the correct transaction amount.
one or more merchant-selected protocols associated with one or more purchaser-selected payment source identifiers; [0016], [0051-0054] At 412, the consumer 115 selects an electronic payment option… In a single or multiple embodiments, authorization data or tokens that embody or are encoded with transaction data may be encoded with one or more or all of a merchant identification, a transaction identification, a transaction amount, and accepted forms or types of electronic payment. Encoding authorization data or utilizing additional data in this manner provides additional security and assurances to the parties involved in the transaction that the payment processing involves the correct consumer and the correct transaction amount. Thus, when the cloud computer receives an encoded token, the cloud computer can decode the token if necessary, e.g., using a key shared with the consumer, to determine the transaction data, store the transaction data in a database so that the transaction data is associated with the authorization token. In this manner, when the payment processor presents the authorization token to the cloud wallet, the cloud wallet can provide the credit card data and specify what amount is properly charged to the credit card, instead of relying on the merchant and/or payment processor to charge the correct amount.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Nagasundaram with ability to allow the merchant to transmit an 
Nagasundaram does not expressly disclose the following, Fuentes, however discloses:
wherein the at least one data processor is configured to: receive from a purchaser communication device, using the at least one network communication system, a select merchant payment token request data set, the select merchant payment token request data set comprising data representing: see fig. 2B, Create new token, [0020], [0031], [0064] CPU, table 0006, For example, the user interface may provide elements for creating a new token, e.g., 224… The client may render, e.g., 421, the tokenization invitation and application form, and display, e.g., 422, the invitation and application form for the user, e.g., 423. In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the application form, e.g., 423. The client may generate a competed application form, and provide, e.g., 424, the token application to the token server (either directly or via the merchant server)… The token server may store the data extracted from the application form to a token database
one or more purchaser-selected merchant identifiers; and see fig. 2B, Create new token, [0017], [0031], [0119-0120] and table 0006,  For example, the user interface may provide elements for creating a new token, e.g., 224… The client may render, e.g., 421, the tokenization invitation and application form, and display, e.g., 422, the invitation and application form for the user, e.g., 423. In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the application form, e.g., 423. The client may generate a competed application form, and provide, e.g., 424, the token application to the token server (either directly or via the merchant server)… The token server may store the data extracted from the application form to a token database, e.g., 406. For example, the token server may issue PHP/SQL commands similar to the example below: account_name, account_type, account_num, merchant_params_list, merchant_id, merchant_name…generating a tokenization invitation request;…providing the tokenization invitation request to a token arbitration server.
one or more purchaser-selected payment source identifiers, see fig. 2B, Create new token, [0017], [0031], [0119-0120] and table 0006,  For example, a client device of a user may be a device that is used exclusively by the user, such as a smartphone, tablet computer, laptop computer, and/or the like… The client may render, e.g., 421, the tokenization invitation and application form, and display, e.g., 422, the invitation and application form for the user, e.g., 423. In some implementations, the user may desire to enroll for payment tokenization services, and may provide token creation input to complete the application form, e.g., 423… The token server may store the data extracted from the application form to a token database, e.g., 406. For example, the token server may issue PHP/SQL commands similar to the example below: account_name, account_type, account_num, merchant_params_list, merchant_id, merchant_name…generating a tokenization invitation request;…providing the tokenization invitation request to a token arbitration server.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Nagasundaram with ability to receive the account number and merchant ID as taught by Fuentes to further aide in the creation of tokens [Fuentes, 0033].  Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14 Nagasundaram discloses:
wherein the at least one data processor is configured to: generate a secure select merchant payment token associated with: [0144], [0109] At step 305, the token issuer computer 160 may generate a transaction token based on the determined contextual information.
the one or more purchaser-selected merchant identifiers; and where Examiner is interpreting the user selecting the mobile wallet associated with a particular merchant to be akin to purchaser selected since the merchant identifier would be based off that selection [0108-0111] As explained above in reference to FIG. 2, the transaction token format may also be configured to contain an inheritance tree indicating all the entities involved with the transaction. As such, in some embodiments, a device identifier associated with the token requestor, a merchant identifier data field, and any other relevant information may be included in the transaction token… For instance, a consumer may request a token through a mobile wallet that is associated with a particular merchant. Accordingly, the token may include a condition limiting the transaction tokens to use at the merchant, may be limited in geographic acceptability to a location within 100 miles of the consumer's home address, and the merchant's mobile application may only allow single use tokens so the token may be limited to a single use.
the one or more purchaser-selected payment source identifiers. [0012], [0108-0110] For instance, the token issuer may generate the transaction token to indicate a payment network ("40" for payment processor A), a token issuer ("01f0" for token issuer computer 160), a data type ("d01" for PAN), channel restrictions associated with an e-commerce transaction ("00" for e-commerce transaction), a token purpose ("00051" for payment token identifier), a token verifier ("0000" for same entity as token issuer), channel properties ("1234" for the zip code of the token requestor device 120), and the token payload ("0012:0034" representing a numeric token)… where the token payload is associated with the consumer account

As per claim 15 Nagasundaram discloses:
wherein the at least one data processor is configured to: generate an authorized merchant payment token data set comprising: [0144], [0112] At step 306, the token issuer computer 160 may generate a token response message including the transaction token.  
the select merchant payment token; [0112] At step 306, the token issuer computer 160 may generate a token response message including the transaction token.  
the one or more purchaser-selected merchant identifiers; and where Examiner is interpreting the user selecting the mobile wallet associated with a particular merchant to be akin to purchaser selected since the merchant identifier would be based off that selection [0109-0111] As explained above in reference to FIG. 2, the transaction token format may also be configured to contain an inheritance tree indicating all the entities involved with the transaction. As such, in some embodiments, a device identifier associated with the token requestor, a merchant identifier data field, and any other relevant information may be included in the transaction token… For instance, a consumer may request a token through a mobile wallet that is associated with a particular merchant. Accordingly, the token may include a condition limiting the transaction tokens to use at the merchant, may be limited in geographic acceptability to a location within 100 miles of the consumer's home address, and the merchant's mobile application may only allow single use tokens so the token may be limited to a single use.
the one or more purchaser-selected payment source identifiers. [0012], [0109-0111], [0114] For instance, the token issuer may generate the transaction token to indicate a payment network ("40" for payment processor A), a token issuer ("01f0" for token issuer computer 160), a data type ("d01" for PAN), channel restrictions associated with an e-commerce transaction ("00" for e-commerce transaction), a token purpose ("00051" for payment token identifier), a token verifier ("0000" for same entity as token issuer), channel properties ("1234" for the zip code of the token requestor device 120), and the token payload ("0012:0034" representing a numeric token)… As explained above in reference to FIG. 2, the transaction token format may also be configured to contain an inheritance tree indicating all the entities involved with the transaction. As such, in some embodiments, a device identifier associated with the token requestor, a merchant identifier data field, and any other relevant information may be included in the transaction token… where the token payload is associated with the consumer account

As per claim 16 Nagasundaram discloses:
wherein the at least one data processor is configured to: cause the authorized merchant token data set to be stored in secure persistent memory. [0011], [0053], [0106], [0144], [0198] The information stored in the transaction token format may include identifiers that are associated with various types of information about the token. Accordingly, each identifier may map to token statuses, qualities, or any other attributes that provide contextual information surrounding the token. In some embodiments, databases containing predefined information about the token may be accessed in order to help interpret the information stored in the transaction token… The method further includes the server computer storing the transaction token in a transaction token database and sending the transaction token to the requestor…The system memory 822 and/or the fixed disk 808 may embody a computer readable medium.

As per claim 17 Nagasundaram discloses:
wherein the at least one data processor is configured to: route, using the at least one network communication system, the authorized merchant token data set to the same or another purchaser communication device.  Examiner notes the token may include the inheritance tree which includes the token data set, [0111-0114] At step 306, the token issuer computer 160 may generate a token response message including the transaction token…  At step 308, the token requestor device 120 may receive the token response message and may handle the response by generating a token confirmation message comprising authentication information. The authentication information may include any relevant information to allow the token issuer validate the identity of the token requestor device. For example, the token confirmation message may comprise pre-designated information associated with the received token, a token requestor identifier, and any other information that allows the token issuer computer 160 to confirm that the token requestor device 120 is authentic and is the entity intended for the token. For example, the token requestor device 120 may include authentication information such as the data type of the token included in the token response, a token requestor identifier, the channel properties of the received transaction token, a token purpose that the transaction token is meant to be used for, and/or any other information that may be used to validate the identity of the token requestor and/or token requestor device. For instance, the token requestor device may indicate a portion of the PAN that the transaction token is associated with, the token requestor device 120, an identifier associated with an e-commerce transaction channel, and an indicator associated with the transaction being a payment token. Unless the token requestor had access to the token legend and/or the registration information associated with the token issuer, the token requestor could not know this authentication information and thus, providing this information authenticates the token request to the token issuer computer.

As per claim 18 Nagasundaram discloses:
wherein the at least one data processor is configured to: receive from the purchaser communication device or the merchant transaction management system, using the at least one network communication system, a transaction request data set, the transaction request data set comprising data representing at least the select merchant payment token and a transaction price. [0062], [0144], [0122-0124]  An authorization request message may also comprise "transaction information," such as any information associated with a current transaction (e.g., the transaction amount, merchant identifier, merchant location, etc.) as well as any other information that may be utilized in determining whether to identify and/or authorize a payment transaction… FIG. 4 shows exemplary methods of verifying a transaction token between a token subscriber computer (e.g., merchant computer) and token verifier computer… At step 402, the token subscriber computer 130 may create a token verification request. The token verification request may comprise a transaction token, a token subscriber identifier, transaction information, and any other information that may be useful to the token verifier computer 160 to verify and/or validate the token… At step 403, the token subscriber computer 130 may send the token verification request to the token verifier computer 160.

As per claim 19 Nagasundaram discloses:
wherein at least one of the select merchant payment token request data set and the select merchant token confirmation request comprise data representing a merchant transaction processing request. [0144], and [0188] Steps 726 to 740 comprise the transaction utilizing the transaction token until completion. At steps 726 through 728, the validated transaction token may be sent from the merchant computer 130 to the token issuer computer 160 via the acquirer computer 140 and the payment network computer 150. At each step, any amount of potential processing may be accomplished by each entity before passing the transaction token on for processing. For example, the same amount of processing completed by the merchant computer in steps 714 and 715 could be completed by the acquirer computer and/or the payment network computer.

As per claim 20 Nagasundaram discloses:
wherein generating the select merchant payment token is subject to one or more account eligibility restrictions imposed by the networked payment authorization management system. see fig. The token requestor device 120 may specify token attributes associated with the tokens requested including, for example, token type (e.g., static or dynamic), supported token presentment modes (e.g., scan, contactless, e-commerce, etc.) and any other relevant token configuration information during the onboarding process. Further, the token requestor device 120 may include limitations to certain channels (e.g., card-on-file, contactless, etc.) for use of requested tokens. Any other limitations, conditions, use information, and/or any other token related information may be included in the token request or stored in a token requestor database that may be configured during a registration process for the token requestor…For instance, a consumer may request a token through a mobile wallet that is associated with a particular merchant. Accordingly, the token may include a condition limiting the transaction tokens to use at the merchant, may be limited in geographic acceptability to a location within 100 miles of the consumer's home address, and the merchant's mobile application may only allow single use tokens so the token may be limited to a single use… Accordingly, if the transaction token is being utilized outside of these limits, the transaction may be denied and/or the transaction token may be de-authorized or revoked so that the transaction token may not be used in the future.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694